Application denied, with $10 costs. The stay contained in the order to show cause dated December 7, 1961 is vacated. Even if leave to appeal were granted, this court would not reach and dispose of all the legal alternatives raised by appellant. It suffices to deny leave that it appears, under the circumstances here, that the dispositions below were correct with respect to those questions which would be reached by this court although all the reasoning below may not necessarily be correct. Concur — Botein, P. J., Breitel, Valente, Eager and Steuer, JJ.